Filed 12/16/13 In re Ruby C. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


In re RUBY C., a Person Coming Under
the Juvenile Court Law.


THE PEOPLE,                                                                            F067086

         Plaintiff and Respondent,                                   (Super. Ct. No. 11CEJ600283-1V)

                   v.
                                                                                     OPINION
RUBY C.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. James A.
Kelley, Judge.
         Stephanie L. Gunther, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-

*        Before Gomes, Acting P.J., Franson, J., and Peña, J.
                                    INTRODUCTION
       On April 4, 2011, a petition was filed pursuant to Welfare and Institutions Code
section 602 alleging that appellant, Ruby C., committed two counts of assault with a
deadly weapon by means likely to cause great bodily injury (Pen. Code, § 245, subd.
(a)(1), counts 1 & 2).1 It was further alleged that appellant inflicted great bodily injury
on the victim (§ 12022.7, subd. (a)), the offense was a serious felony (§ 1192.7,
subd. (c)(8)) and a violent felony (§ 667.5, subd. (c)(8)). At the conclusion of a contested
jurisdiction hearing on July 19, 2011, the allegations were found to be true. At the
disposition hearing on August 8, 2011, the juvenile court ordered that appellant spend
365 days in custody with credit for 126 days. Appellant was placed on probation and
ordered to pay direct victim restitution of $4,493.47.
       On January 23, 2013, a petition was filed pursuant to Welfare and Institutions
Code section 777, alleging that appellant failed to obey the lawful directives of her
parent/guardian and the probation officer, failed to obey curfew, failed to refrain from
possessing gang clothing, failed to attend school and obey school rules, possessed a
dangerous/deadly weapon, was found in possession of marijuana, and failed to obey the
law by violating section 148, subdivision (a)(1). On March 13, 2013, appellant admitted
the allegations.
       On March 27, 2013, after considering all of the less restrictive alternatives for
placement, the juvenile court ordered appellant’s confinement with the Division of
Juvenile Justice (DJJ). The court set appellant’s maximum term of confinement at five
years and found she had 536 days of custody credits. Appellant was ordered to pay her
victim restitution fine and an additional restitution fine of $100.



1      Unless otherwise noted, all statutory references are to the Penal Code.


                                              2
       Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25 Cal.3d
436 (Wende).
                                          FACTS
Assault in 2011
       On March 29, 2011, appellant’s 28-year-old neighbor was outside his apartment
with his daughter who was nine years old. When the victim saw a boy who was also nine
years old teasing his daughter, he told the boy to leave his daughter alone. The boy
replied that he was going to call someone to beat up the victim. About 30 minutes later,
appellant arrived with a second person and the boy. The victim was holding his daughter
and handed her to his brother. Appellant pushed the victim and he pushed her back. The
second assailant grabbed the victim from behind and wrapped his arms around the
victim’s neck. Although his brother pulled the second assailant away from the victim,
appellant attacked the victim with a knife striking him in the arm and stomach. The
victim suffered a deep laceration on the left forearm and a laceration on the left side of
his stomach.
Probation Violation in 2013
       During the fall of 2012, appellant’s attendance in school was poor, she was
involved in a physical altercation in a classroom, and made gang comments on campus.
Appellant was also a gang member. In January 2013, the police responded to appellant’s
residence. Appellant had gotten into a verbal confrontation with her guardian and broke
out the windows of the home entertainment center. Appellant began to curse at
investigating officers. When asked to leave the room, appellant charged at the officers.
The officers grabbed appellant by the wrist and she began to resist them. Once arrested,
appellant kicked the windows of a patrol car.
       The probation officer’s report noted that appellant’s maximum term of
confinement for all sustained offenses was seven years and recommended appellant’s

                                              3
confinement in DJJ. The probation officer noted that appellant had completed an
aggressive offender program, but maintained her gang affiliation and continued to
escalate her delinquency. Although less restrictive alternatives to DJJ were considered,
the juvenile court found that they were inadequate to assist in appellant’s rehabilitation
and DJJ had more programs to assist her in her rehabilitation. The court ordered
appellant’s placement in DJJ for five years.
                            APPELLATE COURT REVIEW
       Appellant’s appointed appellate counsel has filed an opening brief that
summarizes the pertinent facts, raises no issues, and requests this court to review the
record independently. (Wende, supra, 25 Cal.3d 436.) By letter on August 26, 2013, we
invited appellant to submit additional briefing. To date, she has not done so.
       After independent review of the record, we have concluded there are no
reasonably arguable legal or factual issues.
                                      DISPOSITION
       The judgment is affirmed.




                                               4